                                                                                                   Case 5:19-cv-11781-JEL-SDD ECF No. 13 filed 01/07/20        PageID.54    Page 1 of 2


                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                           EASTERN DISTRICT OF MICHIGAN
                                                                                                                                SOUTHERN DIVISION

                                                                                                   ERNEST CAWVEY,

                                                                                                         Plaintiff,                                Case No. 5:19-cv-11781
                                                                                                                                                   Hon. Judith E. Levy
                                                                                                   vs.

                                                                                                   THE COUNTY OF MACOMB and
                                                                                                   RHONDA M. POWELL, individually
                                                                                                   and in her official capacity,

                                                                                                          Defendants.
                                                                                                    GASIOREK, MORGAN, GRECO,                      John A. Schapka (P36731)
                               30500 NORTHWESTERN HIGHWAY, SUITE 425, FARMINGTON HILLS, MI 48334




                                                                                                    McCAULEY & KOTZIAN, P.C.                      Macomb County Corporation Counsel
                                                                                                    Ray Carey (P33266)                            Peter C. Jensen (P25001)
                                                                                                    30500 Northwestern Highway, Ste. 425          Assistant Corporation Counsel
GASIOREK, MORGAN, GRECO,




                                                                                                    Farmington Hills, MI 48334                    Attorneys for Defendants
 MCCAULEY & KOTZIAN, P.C.




                                                                                                    248-865-0001                                  1 S. Main Street, 8th Floor
                                                                                                    rcarey@gmgmklaw.com                           Mt. Clemens, MI 48043
                                                                                                                                                  (586) 469-6346
                                                                                                                                                  john.schapka@macombgov.org
                                                                                                                                                 peter.jensen@macombgov.org

                                                                                                             STIPULATED ORDER FOR DISMISSAL WITH PREJUDICE
                                                                                                                  AND WITHOUT ATTORNEY FEES OR COSTS


                                                                                                         Plaintiff and Defendant, through their counsel, having stipulated to the dismissal of

                                                                                                   this case with prejudice and without costs or attorney fees to either party in accordance

                                                                                                   with FRCP 41 (a), and the Court being otherwise fully advised in all the premises,

                                                                                                         IT IS ORDERED that Plaintiff’s Complaint and this cause of action is hereby

                                                                                                   dismissed, with prejudice and without costs or attorney fees to either party.

                                                                                                   Date: January 7, 2020                        s/Judith E. Levy
                                                                                                                                                United States District Judge
                                                                                                   Case 5:19-cv-11781-JEL-SDD ECF No. 13 filed 01/07/20    PageID.55   Page 2 of 2




                                                                                                   So Stipulated and Agreed:

                                                                                                   GASIOREK, MORGAN, GRECO,                    MACOMB COUNTY CORPORATION
                                                                                                   McCAULEY & KOTZIAN, P.C.                    COUNSEL

                                                                                                   /s/Ray J. Carey                             /s/ Peter C. Jensen (w/consent)
                                                                                                   Ray J. Carey (P33266)                        John A. Schapka (P36731)
                                                                                                   Attorney for Plaintiff                       Macomb County Corporation Counsel
                                                                                                   30500 Northwestern Hwy., Suite 425           Peter C. Jensen (P25001)
                                                                                                   Farmington Hills, MI 48334                   Assistant Corporation Counsel
                                                                                                   (248) 865-0001                               Attorneys for Defendants
                                                                                                   rcarey@gmgmlaw.com                           1 S. Main Street, 8th Floor
                               30500 NORTHWESTERN HIGHWAY, SUITE 425, FARMINGTON HILLS, MI 48334




                                                                                                                                                Mt. Clemens, MI 48043
                                                                                                                                                (586) 469-6346
                                                                                                                                                john.schapka@macombgov.org
                                                                                                                                               peter.jensen@macombgov.org
GASIOREK, MORGAN, GRECO,
 MCCAULEY & KOTZIAN, P.C.




                                                                                                                                           2
